Exhibit 10.4

PETSMART, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2011 EQUITY INCENTIVE PLAN)

PetSmart, Inc. (the “Company”), pursuant to its 2011 Equity Incentive Plan (the
“Plan”) hereby grants to Participant the right to acquire the shares of the
Company’s Common Stock in the future as set forth below (“RSU Grant”). This RSU
Grant is a “restricted stock unit” granted pursuant to Section 7 of the Plan and
is subject to all of the terms and conditions as set forth herein and the Plan,
which is attached hereto and incorporated herein in its entirety. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Plan. Except as otherwise expressly provided herein, in the event of any
conflict between the terms in this RSU Grant Notice and the Plan, the terms of
the Plan shall control.

 

Participant:

  

 

Date of Grant:

  

 

Number of Restricted Stock Units (RSUs):

  

 

Consideration:

  

 

Email Address:

  

 

This RSU Grant Notice and the Plan set forth the entire understanding between
Participant and the Company regarding the RSU Grant and supersede all prior oral
and written agreements on that subject. Notwithstanding the foregoing, if the
Participant is eligible to participate in the Executive Change in Control and
Severance Benefit Plan (an “Executive Participant”), the RSU Grant shall be
subject to the terms of the Executive Change in Control and Severance Benefit
Plan (the “Executive Severance Plan”) to the extent expressly herein.

The details of your RSU Grant are as follows:

1. RSU GRANT. Each awarded RSU specified in your Grant Notice represents the
right to receive on a future date one share of Common Stock, subject to all of
the terms and conditions of this RSU Grant and the Plan. However, the number of
Restricted Stock Units subject to your RSU Grant (and the corresponding number
of shares of common stock issuable at a future date) may be adjusted from time
to time for capitalization adjustments as set forth in the Plan. No fractional
Restricted Share Units shall be created, and the Committee shall, in its
discretion, determine an equivalent benefit for any fractional Restricted Share
Units that might be created by such adjustments Any Performance Share Units
subject to your PSU Grant that are not awarded to you by the Committee will be
automatically forfeited, will revert to the Plan, and you will have no rights
with respect to such forfeited Performance Share Units.

2. VESTING. Subject to the limitations contained herein, your RSU Grant shall
become fully vested if you retain your Continuous Status as an Employee,
Director or Consultant through the earlier of (i) the expiration of the
three-year period following the Date of Grant, (ii) if you are an Executive
Participant, upon any vesting acceleration of the RSU Grant provided by the
Executive Severance Plan pursuant to its terms, or (iii) upon any vesting
acceleration of the RSU Grant provided for pursuant to any Company plan or any
agreement between you and the Company, whether currently in effect or adopted or
entered into hereafter. For clarity, at no time shall the vesting of the RSU
Grant be greater than one hundred percent (100%). Any awarded Restricted



--------------------------------------------------------------------------------

Share Units that have vested in accordance with the vesting criteria set forth
in this Section 2 are “Vested Units.” Your Continuous Status as an Employee,
Director, or Consultant shall not be considered terminated due to a change in
the capacity in which you perform services for the Company, provided you remain
an Employee, Director, or Consultant of the Company.

(a) Death or Disability. If your Continuous Status as an Employee, Director or
Consultant ends due to death or Disability, vesting of your Restricted Share
Units shall be prorated over the three-year vesting period by reference to the
number of months of service you completed after the commencement of the vesting
period as a fraction against 36 months (with any fractional or partial month
eliminated), not to exceed one hundred percent (100%).

(b) Retirement Termination. If you are an “Eligible Retiree” and incur a
“Retirement Termination” prior to the expiration of the three-year vesting
period, the RSU Grant pro rata vest upon termination with respect to the
percentage of the RSU Grant as determined pursuant to the “Retirement Vesting
Schedule” set forth below:

 

  •  

You will be an “Eligible Retiree” if, at the time of termination of your
Continuous Status as an Employee, Director or Consultant, you (i) are an
Employee; (ii) are at least fifty-five (55) years of age; and (iii) have been
continuously employed by the Company or an Affiliate during the five (5) year
period ending on the date of termination.

 

  •  

“Retirement Termination” means a termination of your Continuous Status as an
Employee, Director or Consultant pursuant to voluntary termination but only if
(i) such voluntary termination has been designated by the Company, in its sole
discretion, as a retirement and (ii) you enter into a noncompetition agreement
if requested by, and in a form acceptable to, the Company. Notwithstanding the
foregoing, the Company will not designate your voluntary termination as a
Retirement Termination if the Company determines that such termination is
detrimental to the Company.

 

  •  

“Retirement Vesting Schedule” shall be determined as follows. Unless and until
there is a Retirement Termination, the vesting percentage for the Retirement
Vesting Schedule shall be zero. If a Retirement Termination occurs, vesting
shall be prorated over the three-year vesting period by reference to the number
of months of service you completed after the commencement of the vesting period
as a fraction against 36 months (with any fractional or partial month
eliminated), not to exceed one hundred percent (100%).

(c) Forfeiture. Any awarded Restricted Share Units that do not vest in
accordance with this Section 2 will be automatically forfeited, will revert to
the Plan, and you will have no rights with respect to such forfeited Restricted
Share Units.

3. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not be issued any shares of common stock in respect of your RSU
Grant unless either (i) the shares of common stock are then registered under the
Securities Act; or (ii) if the shares of common stock are not then so
registered, the Company has determined that such purchase and issuance would be
exempt from the registration requirements of the Securities Act. Your RSU Grant
also must comply with other applicable laws and regulations governing your RSU
Grant, and you may not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.



--------------------------------------------------------------------------------

4. DATE OF ISSUANCE.

(a) Subject to paragraph (c) of this Section 4, the Company will deliver to you
a number of shares of the Company’s common stock equal to the number of Vested
Units subject to your RSU Grant and an dividend equivalents credited to pursuant
to Section 5 within thirty (30) days after vesting occurs. However, if a
scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.

(b) Notwithstanding the foregoing, in the event that (i) you are subject to the
Company’s policy permitting officers and directors to sell shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling shares of the Company’s common stock in the public
market and any shares in respect of your RSU Grant are scheduled to be delivered
on a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s common stock on the open market, and (ii) the
Company elects not to satisfy its tax withholding obligations by withholding
shares from your distribution, a) you may satisfy the tax withholding by
submitting a cash payment to the Company and such shares will be delivered to
you on the Original Distribution Date or b) such shares shall not be delivered
on such Original Distribution Date and shall instead be delivered on the first
business day of the next occurring open “window period” applicable to you
pursuant to such policy (regardless of whether you are still providing
continuous services at such time) or the next business day when you are not
prohibited from selling shares of the Company’s common stock in the open market,
but in no event later than the fifteenth (15th) day of the third calendar month
of the calendar year following the calendar year in which vesting occurs. The
form of such delivery (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.

(c) As a condition to the issuance of shares of Company common stock under this
Section 4 for the number of Vested Units, you must acknowledge (i) your receipt
and review of the Grant Notice, the Plan, the Plan prospectus and the Company’s
most recent Form 10-K filing with the U. S. Securities and Exchange Commission
and (ii) your acceptance of the terms of the Grant Notice within thirty
(30) days of the Date of Grant, in such manner and form as required by the
Company.

5. DIVIDENDS. The Company shall maintain a notional account pursuant to which
you will be credited with a nominal amount equal to any cash dividend, stock
dividend or other distribution made during the Vesting Period that does not
result form a capitalization adjustment as provided in the Plan based on the
number of RSUs granted. The amount of dividend equivalents payable, if any,
shall equal the amounts credited to your notional account under this Section 5,
subject to any applicable withholding. Notwithstanding the foregoing, if your
Continuous Status as an Employee, Director or Consultant terminates before the
end of the Vesting Period due to your death, Disability or Retirement
Termination, no additional dividend equivalents shall be credited to your
notional account after such termination and you shall receive only the nominal
amount of dividend equivalents credited up until such termination. All amounts
credited under this Section 5 shall be paid to you in cash at the time of
issuance of shares of Company common stock under Section 4. Your dividend
equivalents shall not be eligible to accrue interest at any time.



--------------------------------------------------------------------------------

6. NON-TRANSFERABILITY OF THE RSU GRANT. Your RSU Grant is not transferable,
except by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act (a “QDRO”). In addition to any other
limitation on transfer created by applicable securities laws, you agree not to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
any of the shares of common stock that may be issued to you in respect of the
RSU Grant until the shares are issued to you in accordance with Section 4
herein. After the shares have been issued to you, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of common stock to which you
were entitled at the time of your death pursuant to this Grant Notice.

7. RESTRICTIVE LEGENDS. The shares issued in respect of your RSU Grant shall
have endorsed thereon appropriate legends as determined by the Company.

8. RSU GRANT NOT A SERVICE CONTRACT. Your RSU Grant is not an employment or
service contract, and nothing in your RSU Grant shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your RSU Grant shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

9. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of the shares in respect of
your RSU Grant, or at any time thereafter as requested by the Company, you
hereby authorize any required withholding from the common stock issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any affiliate which arise in connection with your RSU Grant (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
RSU Grant by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) withholding from any cash payable to you with respect to any dividend
equivalents; (iii) causing you to tender a cash payment; or (iv) withholding
shares of common stock from the shares of common stock issued or otherwise
issuable to you in connection with the RSU Grant with a Fair Market Value
(measured as of the date shares of common stock are issued to pursuant to
Section 4) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of common stock so withheld shall not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum required statutory withholding rates for federal, state, local
and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

(b) Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any common
stock.



--------------------------------------------------------------------------------

10. UNSECURED OBLIGATION. Your RSU Grant is unfunded, and as a holder of a
vested RSU Grant, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue shares pursuant to
this Grant Notice. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Grant Notice until such shares are issued to you pursuant to Section 4
herein. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Grant Notice, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.

11. TAX CONSEQUENCES. You have reviewed with your own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Grant Notice. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of your RSU Grant

12. NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:

 

COMPANY:    PetSmart Inc.    19601 North 27th Avenue    Phoenix, AZ 85027   
Attn: General Counsel YOU:    Your address as on file with the Company’s   
People Department at the time notice is given ESCROW AGENT:    Corporate
Secretary    PetSmart, Inc.   

19601 North 27th Avenue

Phoenix, AZ 85027

13. MISCELLANEOUS.

(a) The rights and obligations of the Company under your RSU Grant shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under your RSU
Grant may only be assigned with the prior written consent of the Company.



--------------------------------------------------------------------------------

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your RSU Grant.

(c) You acknowledge and agree that you have reviewed your RSU Grant in its
entirety, have had an opportunity to obtain the advice of counsel and fully
understand all provisions of your RSU Grant.

(d) This Grant Notice shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Grant Notice shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

14. GOVERNING PLAN DOCUMENT. Your RSU Grant is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your RSU Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your RSU Grant and those of
the Plan, the provisions of the Plan shall control.

15. SEVERABILITY. If all or any part of this Grant Notice or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Grant Notice
or the Plan not declared to be unlawful or invalid. Any Section of this Grant
Notice (or part of such a Section) so declared to be unlawful or invalid shall,
if possible, be construed in a manner which will give effect to the terms of
such Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the RSU Grant subject
to this Grant Notice shall not be included as compensation, earnings, salaries,
or other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any affiliate’s employee
benefit plans.

17. CHOICE OF LAW. The interpretation, performance and enforcement of this Grant
Notice will be governed by the law of the state of Arizona without regard to
such state’s conflicts of laws rules.

18. AMENDMENT. This Grant Notice may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Grant Notice
may be amended solely by the Committee by a writing which specifically states
that it is amending this RSU Grant, so long as a copy of such amendment is
delivered to you, and provided that no such amendment adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Committee reserves the right to change, by written notice to you,
the provisions of this Grant Notice in any way it may deem necessary or
advisable to carry out the purpose of the



--------------------------------------------------------------------------------

grant as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the RSU Grant
which is then subject to restrictions as provided herein.

*    *    *



--------------------------------------------------------------------------------

ATTACHMENT II

THE PLAN